Citation Nr: 1341743	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for postoperative residuals of a polycystic left kidney.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  (In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.)  

The Board notes that the Veteran initially filed a claim of service connection for PTSD.  However, VA treatment records associated with the Veteran's claims file indicate that the Veteran has a current diagnosis of major depressive disorder.  Accordingly, the Veteran's claim is characterized to include any acquired psychiatric disorders, to include major depressive disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

(The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In an unappealed October 2007 decision, the RO denied an application to reopen a previously denied claim of service connection for a polycystic left kidney.

2. The evidence received since the October 2007 rating decision does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  An October 2007 rating decision denying a claim of service connection for a polycystic left kidney is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2. The evidence presented since the October 2007 rating decision is not new and material, and the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the Veteran was sent a letter in September 2009 that addressed all notice elements.  The letter provided information as to what evidence was required to reopen and substantiate the claim and of the division of responsibilities between VA and a claimant in developing the claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  Seeking an examination and/or medical opinion is not required until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2013).  For the reasons expressed below, the Veteran's application to reopen is denied.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Analysis

In an unappealed decision dated in October 2007, the RO continued a prior denial of service connection for postoperative residuals of a polycystic left kidney.  The claim was originally denied in October 1973.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claim for service connection was previously denied because his kidney condition existed prior to military service and there was no evidence that the kidney problem was made worse by military service.  See, e.g., October 2007 rating decision.  Here, the Veteran has largely copied documents that were already associated with his claims file.  Indeed, many of the documents bear a watermark indicating that they are, in fact, copies of documents already contained in his claims file.  Such documents are accordingly not new evidence.  

The Board notes the Veteran's assertion in his October 2009 statement, and at his October 2012 RO hearing, that three pages are missing from the March 1991 report of Dr. P.A.  A March 1991 transmittal letter from the Military Order of the Purple Heart states that a report from Dr. P.A. and three pages of medical records, along with a VA Form 21-4138, were attached.  However, that transmittal letter has been misinterpreted by the Veteran.  His claims file contains the original transmittal letter and the documents attached to it.  Those documents consist of the letter from Dr. P.A., and three pages of service medical records-not three more pages of reports from Dr. P.A.  

The Veteran also submitted several pieces of evidence that are new.  However, they are not material.  The Veteran submitted October 2007 and June 2009 records from the Kelsey-Seybold Clinic.  While new, these records are not material in that they do not discuss whether the Veteran's kidney condition began during or was worsened by his military service.  

The Veteran also submitted statements from his wife and his mother, who indicate that the Veteran's kidney condition worsened in service.  These statements are not material in that the Veteran's wife and mother are not competent to opine on whether the Veteran's kidney condition was worsened by his service, as such a determination is medical in nature and requires medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran also submitted new VA treatment records, from 2009 through 2013.  However, these records do not discuss whether the Veteran's kidney condition began during or was worsened by service, and are therefore not material.  

None of the objective evidence received since the last final rating decision includes evidence indicating that the Veteran's kidney condition began during or was aggravated by his service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a polycystic left kidney.


ORDER

New and material evidence having not been received to reopen the claim of entitlement to service connection for a polycystic left kidney, the application to reopen is denied.


REMAND

The Veteran asserts that he has PTSD due to bullying and other personal assault that he endured from other service members as a consequence of his kidney condition.  The Board finds that additional development is necessary on the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder.  (As noted above, the Veteran initially filed a claim for PTSD in July 2008.  However, as his claims file contains diagnoses of major depressive disorder, the Board has re-characterized his claim to include any acquired psychiatric disability.  See Clemons, 23 Vet. App. at 6.)  

The VCAA notice sent to the Veteran shows that a VA Form 21-0781a was attached; however, a completed copy of that form is not associated with the Veteran's claims file.  Accordingly, a copy of that form needs to again be sent to the Veteran to ensure that his claim can be fully developed.  

VA must provide a medical examination when there is evidence of a current disability, evidence that an injury occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon, 20 Vet. App.at 81-82.  At a minimum, there are sufficient grounds for a medical examination concerning depression or another acquired psychiatric disorder.  There is evidence of a current major depressive disorder; the Veteran's statement indicates that personal assault in service led to his mental health problems; and there is insufficient competent medical evidence.  Therefore, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should send the appellant a VCAA PTSD personal assault stressor notice letter compliant with 38 C.F.R. § 3.304(f)(5), which informs the appellant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and that includes a VA Form 21-0781a.

2.  After the Veteran has completed and returned VA Form 21-0781a, the AOJ should seek corroboration of the claimed in-service stressors from any appropriate source in accordance with the provisions of M21-1MR, Part IV.ii.1.D.15.b, c.  

3.  Following completion of the above-requested actions, schedule a VA examination concerning any acquired psychiatric disorder.  The examination should include all necessary diagnostic testing or evaluation.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (50 percent or more) that an acquired psychiatric disorder is attributable to the Veteran's military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the Veteran's statements regarding the in-service personal assaults and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


